Citation Nr: 1538450	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a rash, bilateral arms.

3.  Entitlement to service connection for painful joints (unspecified).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to January 2000, from January 2002 to October 2002, and from March 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in October 2008 and October 2009; statements of the case were issued in February 2010 and February 2013; and substantive appeals were received in March 2010 and February 2013.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed the issues of entitlement to service connection for migraine headaches; residuals of salmonella bacteria; numbness in his hands; numbness in his feet; and a digestive disability.  In a July 2014 rating decision, the RO granted service connection for paresthesia in left lower extremity, right lower extremity, left upper extremity, and right upper extremity.  It also granted service connection for migraine headaches and irritable bowel syndrome (IBS), claimed as residuals of salmonella.  The awards of service connection constitute a complete grant of the claims.  Consequently, they are not before the Board.

The issues of entitlement to service connection for painful joints (unspecified) and a rash of the bilateral arms are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The weight of the evidence does not show that a lower back disability was manifested during the Veteran's active duty service or within one year of discharge, or that it is otherwise related to service.

2.  There is no medical diagnosis of a current chronic hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2008 and December 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2009 and May 2014.  The RO also obtained a VA opinion in September 2014.  These opinions are fully adequate.  The examiners reviewed the claims file and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Low Back 

At his April 2015 Board hearing, the Veteran testified that he injured his back when he was working with a taskforce.  He did not recall the year except to state that it occurred more than 15 years ago.  He stated that he was inspecting an 18 wheeler for drugs and contraband.  When he looked underneath the vehicle, he may have twisted his back too far and he began experiencing pain.  He stated that when he was deployed to Afghanistan, he had to do a lot of heavy lifting, which aggravated the pain.  He testified that that there was no medical facility where he was (that he drove 90 minutes each way) and that he was just given Motrin anyway.  He stated that he started seeking treatment with VA in 2006, and that he was discharged from service in 2008 (HT, p. 9).    

The service personnel records refect that the Veteran was separated from active duty service in June 2006 (not 2008).  Moreover, the Veteran, when he filed his June 2006 claim for knee and shoulder disabilities, stated that he left active duty in June 2006.  

The service treatment records reflect that a December 1985 chest x-ray showed minimal scoliosis upon enlistment.  

In October 1997, the Veteran reported low back pain of 2-3 weeks duration.  It occurred during the inspection of a tractor trailer.  He was assessed with low back pain and put on light duty for two weeks.  There was no follow up treatment.  

The Veteran completed Reports of Medical Histories in June 2001 and December 2001.  Each time, he denied swollen or painful joints; recurrent back pain or any back injury; and arthritis, rheumatism, or bursitis.  

In a January 2002 Pre-Deployment Health Assessment, the Veteran stated that he was in good health.  However, he did raise concerns about right knee pain.  There was no mention of any back symptoms.  

In March 2005, the Veteran completed a Pre-Deployment Health Assessment in which he stated that he was in good health (although the Board notes that he filled in the circle corresponding to "fair" health).  

In November 2005, the Veteran reported left upper back pain of one day's duration.  It was noted that he had an upper respiratory infection.  He was assessed with upper back pain that the examiner suspected was secondary to coughing.  

In a May 2006 Report of Medical Assessment, the Veteran stated that compared to his last medical assessment, he had pain in both legs when standing too much or when climbing, and that he had pain in his left shoulder that ran down his arm.  There was no mention of back pain.  In his May 2006 Post-Deployment Health Assessment, he denied having back pain at the time of the assessment or at any time during his deployment.  The Board notes that he checked "yes" for several other symptoms.  

The post service treatment reflect that the Veteran did begin treatment at the VA in 2006; however, these records fail to reflect complaints of back pain or treatment for pack pain, although he sought treatment for numerous other disabilities including the shoulders, knees, headaches, psychiatric disability, obstructive sleep apnea, and dermatitis.  

A November 2011 MRI showed normal vertebral alignment with no compression fracture or subluxation seen.  There was no instability on flexion or extension views.  There was mild disc space narrowing and osteophytosis is present at L2-L3, L3-L4 and L4-L5.  The remaining levels appeared preserved.  There were no soft tissue abnormalities.  The examiner's impression was degenerative changes of the lumbar spine, with no evidence of instability.  A December 2011 treatment report reflects paraspinal tenderness, and normal flexion and extension.  He was assessed with chronic low back pain with mild DJD changes with no radiculopathy symptoms (VBMS, 7/24/13, p. 137-139).   

The Veteran underwent a VA examination in May 2014 (Virtual VA, DBQ Medical Opinion #3).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported chronic intermittent low back pain with periodic exacerbations (three to four per month) with 10/10 pain radiating from his lower back to both legs above the knee.  He stated that the pain began in 1997 and required rest and light duty for two weeks.  The examiner noted that November 2011 x-rays were consistent with degenerative changes or mild disc space narrrowing and osteophytosis L2-L3, L3-L4 and L4-L5.  Following an examination, the examiner diagnosed intervertebral disc syndrome (IVDS).  

The May 2014 VA examiner opined that the Veteran's back disability was at least as likely as not incurred in or caused by service (Virtual VA, DBQ Medical Opinion #1).  His rationale was that the Veteran has a history of an acute episode of back pain in 1997 followed by recurrent discomfort and subsequent episodes of exacerbation.  Moreover, the November 2011 x-rays were consistent with degenerative changes or mild disc space narrowing and osteophytosis L2-L3, L3-L4 and L4-L5.  

The RO obtained another VA medical opinion in September 2014.  The examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's current low back disability was incurred in or caused by an in-service injury.  He noted that the Veteran was treated for back pain in October 1997 and that he was prescribed conservative care.  He also noted the Reports of Medical Histories as well as Pre-Deployment and Post-Deployment Health Assessments in which back complaints were absent or were specifically denied.  He noted a November 2005 complaint of back pain that was thought to be secondary to coughing (due to an upper respiratory infection).  He noted a subsequent medical assessment in May 2006 that was silent for back complaints.  Finally, he noted that the post service treatments records include a list of 13 active problems that do not include a back disability.  He opined that there was overwhelming evidence that the Veteran did not seek care after 1997 and that evidence of structural changes did not occur until 2011.  He noted that all the aforementioned records failed to note scoliosis.  Consequently, the issue of whether the Veteran's scoliosis was aggravated is moot.  

Analysis

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, a December 1985 chest x-ray showed minimal scoliosis upon enlistment.  Typically, this would be viewed as a defect noted upon entry.  However, from reviewing the record as a whole, including a September 2104 VA examination finding that the Veteran does not have scoliosis, the Board must conclude that the notation on entry was erroneous.  Scoliosis is an abnormal, sideways curvature of the spine.  The only evidence that speaks to this issue is the November 2011 MRI, which showed normal vertebral alignment of the spine with no compression fracture or subluxation seen.  Consequently, the existence of current scoliosis has not been found.  Given the absence of objective evidence, 
service connection for scoliosis must be denied.  

The Board believes that the Veteran's lower back disability is more aptly characterized as degenerative joint disease (which was not shown prior to service).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran has degenerative joint disease in his lower back.  

There is also no doubt as to the second element of service connection.  The service treatment records reflect that the Veteran reported a 2-3 week history of low back pain in October 1997.  

It is the third element of service connection in which the Veteran's claim falls short.  In support of his claim for service connection, the Veteran states that he has had back pain since service, and he is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

However, in this case, the Veteran's assertions are somewhat inconsistent with the statements made in reports of medical histories and other health assessments made during service.  Specifically, the Veteran denied recurrent back pain or any back injury in June 2001 and December 2011 Reports of Medical History.  He raised concerns over right knee pain in a January 2002 Pre-Deployment Health Assessment, but failed to mention any back pain.  In November 2005, he reported upper back pain of one day's duration.  This report does not substantiate the Veteran's claim inasmuch as it was a complaint of upper back pain (not lower); it specifically noted that the pain began the previous day (and had not been continuous since October 1997); and it was ultimately linked to coughing due to an upper respiratory infection.        

In medical assessments dated March 2005 and May 2006, the Veteran failed to note back pain (though he claimed several other symptoms).  

Additionally, it is noted that in June 2006, the Veteran sought service connection for disabilities of the bilateral knees and bilateral shoulders.  Thus, he was clearly aware of the process for applying for benefits.  He did not file a claim for a back disability until November 2007.  The fact that he did not seek service connection for a back disability in conjunction with his June 2006 claims very strongly suggests that he was not indeed experiencing any back symptoms at that time.  In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors. Here, the Board relies on both the numerous denials of back pain in the reports of medical history coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for knee and shoulder disabilities were intended to also encompass the spine; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current low back disorder is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO obtained two medical opinions in May 2014 and September 2014.  The examiners' opinions are in conflict with one another.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the September 2014 VA medical opinion over the opinion of the May 2014 VA examiner.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The Board recognizes that both VA examiners had access to the claims file and therefore, both should have been aware of the pertinent factual premise.  However, only the September 2014 examiner demonstrated that he was aware of the factual premise.  The May 2014 examiner failed to note that the Veteran repeatedly denied having any low back symptoms.  In contrast, the September 2014 VA examiner frequently cited to the record and discussed facts that the May 2014 examiner may have overlooked.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that each medical examiner's opinion was fully articulated (not equivocal in nature).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

It is this third factor in which the May 2014 VA examiner's opinion is lacking.  The May 2014 VA examiner's opinion was based solely on the fact that the Veteran injured his back in service and had recurrent discomfort and subsequent episodes of exacerbation since then.  He failed to note that none of these exacerbations are noted in the service treatment records and that the Veteran in fact explicitly denied symptoms on several occasions.  As noted above, numerous Reports of Medical History, Pre-Deployment Health Assessments, and Post-Deployment Health Assessments subsequent to October 1997 consistently reflect that the Veteran denied back pain.  He did not address the fact that the Veteran began treating with the VA on an outpatient basis in 2006, but that these treatment records fail to mention a back disability until 2011.  In short, the May 2014 VA examiner's opinion was based on a history provided by the Veteran, and that history is contradicted by the medical evidence (or lack thereof in regards to the Veteran's back) and the Veteran's own statements made in the course of completing medical health assessments during service.  The record reflects that the Veteran was asymptomatic from October 1997 to at least May 2006.  This is based not on the lack of treatment records, but on the explicit denials found in the numerous health assessments made during this time.  The May 2014 VA examiner failed to provide a rationale for why the Veteran's November 2011 disability is as likely as not related to a conservatively treated report of back pain from 14 years earlier.  

The September 2014 VA examiner rendered an opinion based on the facts provided by the record.  He noted that there was no evidence of a back disability following the October 1997 treatment.  The examiner noted the Veteran's consistent denial of back pain in the years following his October 1997 injury.  The Board notes that not only was there a lack of treatment; but that the Veteran specifically denied symptomatology on numerous occasions.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was accompanied by a clear rationale.  

For the foregoing reasons, the Board finds the opinion of the September 2014 VA examiner more probative than that of the May 2014 VA examiner.  

The Veteran himself believes that his current low back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's degenerative joint disease of the lumbar spine, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hearing loss

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran underwent a VA examination in July 2009.  The examination report reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 10, 10, 10, and 25 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 10, 5, 15, and 25 decibels respectively.  Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  The examiner noted that tympanometry indicated normal ear function which was consistent with normal hearing.  His hearing was determined to be clinically normal.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, there is no medical evidence showing that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board recognizes that the service treatment records reflect that the Veteran was routinely exposed to hazardous noises; however, in order to constitute a current disability for VA purposes, the Veteran's hearing loss has to meet the provisions of 38 C.F.R. 
§ 3.385.  There is no evidence that it does in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an alleged hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hearing loss is denied.



REMAND

Rash

The Veteran testified that he noticed spots on his skin in 1995, while stationed at Camp Swift (HT, p. 16-17).  He stated that he began experiencing the same symptoms when he was in Afghanistan.  When he came back, his skin became bumpy and itchy.  He stated that it has not been diagnosed; and that one doctor told him that it could be due to excessive sun exposure.  However, the Veteran noted that he wore long sleeves in Afghanistan.  He was also told that it could be due to exposure to sand and sand mites.  The Veteran also testified that he was also exposed to a lot of solvent, paints, diesel gasoline, burning, exhaust fumes, and intense heat (135-140 degrees, even in the shade).  He stated that he has been given creams for treatment, and that they help a little bit.  However, the rash keeps coming back (HT pgs. 16-19).

The service treatment records confirm that the Veteran sought treatment for a rash on his arms at his elbows. He stated that he was allergic to bee stings. 

The Board finds that the Veteran is entitled to a VA dermatological examination for the purpose of determining the nature and etiology of the disability.  Additionally, the Board notes that it is apparent that the rash comes and goes (he stated that it keeps coming back).  The Veteran is advised to take photographs of the rash while he is symptomatic, so that the examiner will have something to examine should he be asymptomatic at the time of the examination.    

Joint pain

The Board notes at the outset that it appears that the Veteran attempted to withdraw this claim.  A January 2013 Report of Contact reflects that the Veteran wished to withdraw the issue of unspecified joint pain.  The Veteran's representative issued a January 2013 statement in support of the claim (VA Form 21-4138) in which it confirmed that the Veteran "wishes to withdraw and cancel the appeal issue of unspecified joint pain."  Nonetheless, the RO readjudicated it in an August 2014 supplemental statement of the case, and the Veteran rendered testimony on the issue at his April 2015 Board hearing.  Consequently, the Board will retain jurisdiction over the issue.

When the Veteran filed his claim for a joint condition in November 2008, he was already service connected for left and right shoulder strains, and left and right knee disabilities.  At his April 2015 Board hearing, he testified as to rheumatology in his knees and shoulders.  He testified that he also has pain in his wrist(s) that sometimes goes down to his elbow(s) (HT, p. 13).    

Until the Veteran's April 2015 Board hearing, the Veteran had not specified which joints were the subject of his service connection claim.  He seemingly has identified the wrists and elbows.  He also claims to have been diagnosed with rheumatoid arthritis.  Though the Veteran has undergone several orthopedic examinations, these examinations have focused on his knees and shoulders.  The Board finds that a VA examination is warranted to determine the nature and extent of the Veteran's joint claims.  

In several Reports of Medical Histories and in Pre-Deployment and Post-Deployment Health Assessments, the Veteran has answered "yes" to experiencing joint pain.  The VA examiner should opine whether it is as likely as not that the Veteran has rheumatoid arthritis that began during or was caused by service.  The examiner should also opine whether it is at least as likely as not that the Veteran's wrist/elbow disabilities and/or rheumatoid arthritis was caused or aggravated by his service connected knee and should disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of any wrist/elbow disabilities (to include rheumatoid arthritis).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected knee and shoulder disabilities.  

The examiner should specifically note whether the Veteran has rheumatoid arthritis and if so, whether it began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected knee and shoulder disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature and etiology of the Veteran's skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service, to include as due to exposure to solvent, paints, diesel gasoline, burning, exhaust fumes, and intense heat

It is recommended that the Veteran take photographs of the rash prior to the examination, so that the examiner will have something to examine even if the disability is asymptomatic at the time of the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


  

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


